El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
[N]o podemos frustrar la jus-ticia en nombre de reglas que se originaron con el propósito de fa-cilitar su Administración. (Enfa-sis suplido.)(1)
Conforme a las particularidades de los hechos en el caso de autos, debemos resolver si la doctrina de cosa juzgada impide que se presente una reclamación que había sido interpuesta por un adulto en representación de un menor, y la cual fue desestimada por diligenciamiento tardío del emplazamiento.
HH
A principios de 2002, el Sr. José E. Parrilla Hernández presentó ante el Tribunal de Primera Instancia una de-manda por daños y perjuicios contra el Sr. Miguel A. Ro-dríguez Morales, su esposa y la sociedad legal de ganancia-les, y Borden Food Corporation y otros (Borden Food y otros). Alegó que en julio de 1997, mientras aún era menor de edad, fue impactado por un vehículo de motor conducido *266por el señor Rodríguez Morales; que al momento del acci-dente, Rodríguez Morales realizaba gestiones oficiales para su patrono Borden Food Corporation, y que como re-sultado del impacto, al entonces menor de edad Parrilla Hernández se le diagnosticaran múltiples traumas en el cuerpo, heridas en el rostro, rotura de nariz y heridas en la espalda y codos. Sostuvo, además, que fue sometido a do-lorosos y rigurosos tratamientos médicos durante varios días y que su rostro quedó mutilado o desfigurado en el área de la nariz, por lo que todavía seguía sometido a tra-tamiento médico y necesitaba intervenciones quirúrgicas adicionales.
En su contestación a la demanda, Borden Food y otros interpusieron la defensa de cosa juzgada. Posteriormente, tras varios trámites procesales, solicitaron la desestima-ción de la demanda. Sostuvieron que para julio de 1998, la Sra. Katherine Hernández López, madre del entonces me-nor Parilla Hernández, por sí y en representación de su hijo menor de edad, presentó una demanda sobre daños y perjuicios ante el Tribunal de Primera Instancia contra las mismas partes aquí demandadas. En cuanto a esta recla-mación previa, expresaron, asimismo, que el emplaza-miento dirigido a Borden Food Corporation fue diligen-ciado fuera del término de seis meses provisto en la Regla 4.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill,(2) y que el dirigido al señor Rodríguez Morales nunca fue diligen-ciado, por lo que el foro de instancia emitió una sentencia para desestimar la demanda con perjuicio.
En su réplica a la moción de desestimación presentada por Borden Food y otros, el señor Parrilla Hernández ar-*267guyó que, conforme a Márquez v. Tribl. Superior, 85 D.P.R. 559 (1962),(3) los términos prescriptivos no transcurren mientras el perjudicado es menor de edad, y que al haber sido presentada la primera causa de acción que interpuso su madre en su representación mientras él era un menor, el término de seis meses dispuesto para el diligenciamiento del emplazamiento no pudo haber afectado su derecho a inter-poner una causa de acción en nombre propio como adulto. Parrilla Hernández argumentó que sería distinto si la “des-estimación ocurrida en el pleito anterior hubiese sido por falta de mérito o por alguna otra teoría en derecho que nada tuviera que ver con los términos”.
Luego de varios trámites procesales, el Tribunal de Pri-mera Instancia declaró “sin lugar” la solicitud de desesti-mación de Borden Food y otros. Oportunamente, éstos acu-dieron ante el Tribunal de Apelaciones, el cual revocó el dictamen del foro de instancia al resolver que al caso de autos le aplica la doctrina de cosa juzgada.
Inconforme, el señor Parrilla Hernández acudió ante nos mediante solicitud de certiorari. Vista su petición, ex-pedimos el auto solicitado. El caso quedó sometido con la comparecencia de ambas partes. Resolvemos.
El Art. 1204 del Código Civil, 31 L.P.R.A. sec. 3343, dispone la presunción de cosa juzgada. Este artículo, en la parte aquí pertinente, provee para que la presunción surta efecto cuando
... entre el caso resuelto por la sentencia y aquél en que ésta sea invocada, concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron.
*268“Por cosa juzgada se entiende lo ya resuelto por fallo firme de un Juez o Tribunal competente, y lleva en sí la firmeza de su irrevocabilidad.” J.M. Manresa, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1967, T. VIII, Vol. 2, pág. 278. Su propósito es impartirle finalidad a los dictámenes judiciales de manera que las resoluciones contenidas en éstos concedan certidumbre y certeza a las partes en litigio. Worldwide Food Dis., Inc. v. Colón et al., 133 D.P.R. 827 (1993); Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978). De esa manera se evita que tanto el sistema de administración de justicia como las partes incurran en gastos innecesarios.
Esta doctrina está sostenida por intereses procesales importantes para nuestro sistema de administración de justicia. De una parte, el Estado busca ponerle fin a las controversias judiciales de forma tal que no se “eternicen” los litigios. De otra parte, se pretende proteger a los ciudadanos de las molestias y los inconvenientes que conlleva litigar las mismas causas de acción que fueron o pudieron ser adjudicadas en la primera reclamación. Pérez v. Bauzá, 83 D.P.R. 220 (1961); Pagán Hernández v. U.P.R., supra.
En su utilización como mecanismo de defensa, la doctrina de cosa juzgada tiene precisamente el efecto de evitar que se litiguen de nuevo asuntos que fueron o que pudieron haber sido litigados y adjudicados en el pleito anterior. Worldwide Food Dis., Inc. v. Colón et al., supra; Rodríguez Rodríguez v. Colberg Comas, 131 D.P.R. 212 (1992); A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753 (1981); Pagán Hernández v. U.P.R., supra. Sin embargo, la doctrina de cosa juzgada no impide que se interponga un nuevo pleito en el que, en primera instancia, se dilucide la extensión como cosa juzgada del dictamen en el pleito anterior sobre el subsiguiente, siempre con la salve-dad de que en ese segundo litigio no se examinará la sabiduría y corrección del primer pleito, sino la configuración de la doctrina. Manresa, op. cit., págs. 278-279.
*269A esos efectos, Manresa expresa que:
Bajo tal aspecto, el fallo primitivo está sometido a la libre discusión, tanto más necesaria cuanto que envuelve la deci-sión absoluta con criterio cerrado del nuevo pleito, impidiendo, una vez que se estime aplicable la presunción de cosa juzgada, atribuir efectos a los demás fundamentos alegados en el nuevo litigio. Manresa, op. cit., pág. 279.
Es decir, en el subsiguiente pleito dentro del que se interpone dicha defensa, le corresponde al tribunal dirimir si efectivamente aplica la presunción de cosa juzgada. Al ejercer esta facultad, y en atención a que dicha doctrina está fundamentada “en consideraciones de orden público y de necesidad”, hemos reiterado que “[1] a presunción de cosa juzgada tiene bien definidas excepciones en ley, y de orden equitativas”. Pérez v. Bauzá, supra, pág. 225. Véase Figueroa v. Municipio de San Juan, 98 D.P.R. 534, 556 (1970). A la luz de ese pronunciamiento, este Tribunal ha exceptuado la aplicación de esta doctrina en múltiples instancias para evitar una injusticia o en ocasión de atender un caso permeado de consideraciones de orden público. Véase, por ejemplo, Meléndez v. García, 158 D.P.R. 77 (2002); Pagán Hernández v. U.P.R., supra; Figueroa v. Municipio de San Juan, supra; Feliciano Ruiz v. Alfonso Develop. Corp., 96 D.P.R. 108 (1968); Rodríguez v. Sucn. Pirazzi, 89 D.P.R. 506 (1963); Suárez Fuentes v. Tribunal Superior, 88 D.P.R. 136 (1963); Riera v. Pizá, 85 D.P.R. 268 (1962); Millán v. Caribe Motors Corp., 83 D.P.R. 494, 508 (1961); Pérez v. Bauzá, supra; Viera v. Comisión Hípica, 81 D.P.R. 707 (1960); Tartak v. Tribunal de Distrito, 74 D.P.R. 862 (1953); Vidal v. Monagas, 66 D.P.R. 622. (1946).
Específicamente, y con mayor tangencia con las particularidades del caso de autos, en reclamaciones subsiguientes que involucran intereses de una parte que es menor de edad, este Tribunal ha declinado darle efectividad a la defensa de cosa juzgada a pesar de concurrir todos *270los requisitos para ello. Esto en reconocimiento de que no procede “aplicar de forma inflexible la doctrina de cosa juz-gada cuando hacerlo derrotaría los fines de la justicia, espe-cialmente si hay envueltas consideraciones de orden público”. Pérez v. Bauzá, supra, pág. 226.(4) Véase, además, Banco de la Vivienda v. Carlo Ortiz, 130 D.P.R. 730, 739 (1992) (este tribunal ha rechazado la aplicación automática de la cosa juzgada, “en especial, la que surte como efecto de una desestimación por inactividad, entre otras, por la polí-tica judicial de que los casos se ventilen en sus méritos”).
Al respecto, en Pérez v. Bauzá, supra, un caso sobre filiación presentado por la madre de un menor de edad, que fue previamente desestimado por defectos en el emplazamiento, declinamos aplicar la doctrina de cosa juzgada para evitar que se derroten los fines de la justicia. Resolvimos que a esta defensa no debe dársele una aplicación inflexible. Expresamos, además, que:
... Esto es particularmente cierto en los casos en que la sen-tencia anterior se opone a un menor de edad, que ordinaria-mente ha estado impedido de protegerse a sí mismo contra la conducta impropia o descuidada de su representante legal. Se-gún se ha expresado, la doctrina descansa en el principio básico de que debe propiciarse la terminación de litigios, pero si la aplicación rigurosa de la misma derrotaría en la práctica un derecho permeado en alguna forma del interés público, los tribunales se inclinan hacia la solución que garantice cumplida justicia, en lugar de favorecer en forma rígida una ficción de ley que obedece fundamentalmente a un principio de conveniencia y orden procesal. En otras palabras, la regla no es absoluta y debe siempre considerarse conjuntamente con el saludable principio de que debe dispensarse justicia en cada caso. (Citas omitidas y énfasis suplido.) Pérez v. Bauzá, supra, pág. 226.
*271Asimismo, en otros casos en que estaban involucradas partes menores de edad, reiteramos estos pronun-ciamientos. Véanse: Pinero Crespo v. Gordillo Gil, 122 D.P.R. 246 (1988); Millón v. Caribe Motors Corp., supra; López Rivera v. Matos, 101 D.P.R. 740 (1973); Garzot v. Tribunal Superior, 90 D.P.R. 359 (1964). Empero, valga aclarar que, aún en otros contextos en los que ninguna de las partes era menor de edad, hemos limitado la aplicación de la doctrina, cuando así lo requirieron los fines de la justicia o las consideraciones del orden público. Véanse, por ejemplo: Mun. de San Juan v. Bosque Real S.E., 158 D.P.R. 743 (2003); Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989); Ramos González v. Félix Medina, 121 D.P.R. 312 (1988); Pagán Hernández v. U.P.R., supra; Figueroa v. Mun. de San Juan, supra; Millán v. Caribe Motors Corp., supra.
En fin, este Tribunal no ha aplicado la doctrina de cosa juzgada de forma automática. A pesar de reconocer su valor para el adecuado tráfico jurídico de las causas indivi-duales, en observancia con los fines de la justicia y en con-sideración al mejor interés público, hemos intervenido para permitir que las partes ventilen sus reclamos en los méritos.
De otra parte, precisa que hagamos constar que no se favorece el reconocimiento y la aplicación liberal de excepciones a la doctrina de cosa juzgada ante el riesgo de que se afecte el carácter de finalidad de las controversias adjudicadas que tan necesario es para el buen funcionamiento del sistema judicial y el tráfico jurídico. De lo contrario, estaríamos propiciando la “relitigación masiva de las controversias [judiciales resueltas]”. Ramos González v. Félix Medina, supra, pág. 339.
Vista esta exposición del Derecho pertinente, veamos en concreto los hechos del caso de autos.
*272I-1 HH 1 — 1
Borden Food y otros sostienen que debe aplicarse la doc-trina de cosa juzgada a la causa de acción por daños y perjuicios presentada por el señor Parrilla Hernández de-bido a que la misma acción fue interpuesta en su represen-tación por la madre de éste cuando aún era menor de edad. Por su parte, el señor Parrilla Hernández alega que no se sostiene la doctrina en este caso porque los términos pres-criptivos no transcurren en perjuicio de menores.(5)
No estamos de acuerdo con el argumento que trae ante nos Parrilla Hernández. Aunque ciertamente los términos prescriptivos no afectan a las partes mientras éstas son me-nores de edad, el caso ante nos no versa sobre prescripción, sino sobre la inobservancia de los términos procesales dis-puestos en las Reglas de Procedimiento Civil. La normativa pautada a esos efectos en Márquez v. Tribl. Superior, supra, no aplica en este caso, pues los intereses y estatutos involu-crados no son los mismos. De lo contrario se estaría rele-vando a la parte menor de edad de los términos esenciales para la tramitación ordenada del litigio. Así, no podría obli-garse a que conteste la demanda en tiempo impuesto o res-ponda a los requerimientos de descubrimiento de prueba puntualmente.
Ello no obstante, entendemos que estamos ante una de las circunstancias particulares que ameritan que nos apar-temos excepcionalmente de la aplicación de la doctrina de cosa juzgada. A este caso aplican, de igual forma, los fun-damentos enunciados en otras instancias en que denega-mos darle efectividad a dicha doctrina para evitar que asuntos procesales no atendidos con diligencia por el repre-sentanté de un menor soslayen reclamaciones sustantivas de éstos en pleitos subsiguientes.
*273La sentencia, que se alega constituye cosa juzgada, no fue una adjudicación de la reclamación de daños y perjui-cios luego de que se aquilatara la prueba en sus méritos, sino una desestimación que por mandato estatutario cons-tituye una adjudicación final. El señor Parrilla Hernández, entonces menor de edád representado por su madre, no tuvo la oportunidad “de protegerse a sí mismo contra la con-ducta impropia o descuidada de su representante legal” o tutor. Véase Pérez v. Bauzá, supra, pág. 226. De aceptarse la aplicación de la doctrina, estaríamos penalizando a una persona que estuvo impedida de defender sus intereses por derecho propio y que, por la negligencia de otro, hasta la fecha sufre los daños causados.(6)
En el caso anterior, además, en cuanto a la molestia que se le pueda causar a Borden Food y otros por la litigación de la misma causa, la única actuación de su parte fue soli-citar al tribunal que desestimase la reclamación del enton-ces menor de edad Parrilla Hernández por incumplimiento con el término dentro del cual debía diligenciarse el emplazamiento. No hubo descubrimiento de prueba ni ma-yores trámites procesales o comparecencias ante el tribunal. En relación con esto, no puede decirse que esta reclamación constituye una relitigación; que causa repeti-dos inconvenientes a Borden Food y otros, o que existe el riesgo de resultados contrarios entre el fallo judicial anterior y el que pueda recaer en este caso.
Debemos hacer constar que existen intereses importan-tes que se adelantan con la doctrina de cosa juzgada y que su vigencia es necesaria en nuestra jurisdicción. No obs-tante, limitamos su aplicación en el caso de autos para evi-tar una injusticia en vista de las circunstancias particula-res presentes. No avalamos la defensa de cosa juzgada en este caso debido a: (1) que la parte afectada por la desesti-*274mación en el pleito anterior fue un menor de edad; (2) que estuvo representado por un adulto que no observó con dili-gencia los términos procesales dispuestos en las Reglas de Procedimiento Civil; (3) que dicha desestimación no fue una adjudicación de los méritos de la reclamación; (4) que no conllevó trámites procesales o comparecencias sustan-ciales ante el tribunal; (5) que no existe el riesgo de dos fallos contrarios, y (6) que, hasta la fecha, se alega que los daños causados están presentes.
Reconocemos que existe un interés tanto individual como social en que los litigios tengan fin. No obstante, “no podemos frustrar la justicia en nombre de reglas procesales que se originaron con el propósito de facilitar su administración. Las máximas generales hay que atemperarlas a los hechos del caso”. Millán v. Caribe Motors Corp., supra, pág. 508.
Por los fundamentos que preceden, se revoca la senten-cia del Tribunal de Apelaciones y, por consiguiente, se reinstala la determinación del Tribunal de Primera Instan-cia a los efectos de que no aplica la doctrina de cosa juz-gada a la controversia de autos. Se devuelve el caso al foro de instancia para la continuación de los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

(1) Millán v. Caribe Motors Corp., 83 D.P.R. 494, 508 (1961).


 La Regla 4.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone en la parte aquí pertinente que:
“(b) El emplazamiento será diligenciado en el término de seis (6) meses de haber sido expedido. Dicho término s[ó]lo podrá ser prorrogado por un término razonable a discreción del tribunal si el demandante demuestra justa causa para la concesión de la prórroga y solicita la misma dentro del término original. Transcurrido el término original o su prórroga sin que el emplazamiento hubiere sido diligenciado, se tendrá a la parte actora por desistida, con perjuicio.”


 Por consideraciones de justicia, este caso resolvió que los términos prescrip-tivos no transcurren hasta que el menor de edad o la persona incapacitada haya advenido a su completa capacidad jurídica.


 En este caso también reconocimos la exigencia de la doctrina de que el fallo en el primer pleito sea en los méritos. Ello no obstante, puntualizamos que existen ciertas circunstancias en que por disposiciones de ley, a pesar de que el tribunal no dilucida la controversia en su fondo, el fallo constituye una adjudicación en los mé-ritos; como, por ejemplo, en caso de la desestimación o el desistimiento con perjuicio. Pérez v. Bauzá, 83 D.P.R. 220, 225 (1961). Véase, además: Banco de la Vivienda v. Carlo Ortiz, 130 D.P.R. 730 (1992); Díaz Maldonado v. Lacot, 123 D.P.R. 261 (1989); Costas Purcell v. Tribunal Superior, 88 D.P.R. 10 (1963).


 Ninguna de las partes disputa que estén presentes los requisitos que enu-mera el Art. 1204 del Código Civil, 31 L.P.R.A. sec. 3343, para la aplicación de la doctrina.


 Por haberse desestimado la reclamación mediante una moción de desestima-ción, tomamos como ciertos los hechos bien alegados en la demanda. Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991).